Case: 19-14197   Date Filed: 08/07/2020   Page: 1 of 6



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14197
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:18-cv-01982-SPF



ESTILITA RODRIGUEZ TORRES,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 7, 2020)

Before WILSON, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-14197     Date Filed: 08/07/2020    Page: 2 of 6



      Estilita Rodriguez Torres appeals the district court’s decision affirming the

Social Security Administration’s denial of her applications for a period of disability

and disability insurance benefits. Torres contends that the administrative law judge

(ALJ) erred in refusing to give res judicata effect to a previous ALJ’s determination

that Torres was severely disabled from fibromyalgia. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On November 18, 2010, Torres applied to the Social Security Administration

for a period of disability and disability insurance benefits, alleging she had become

disabled on July 15, 2010. An ALJ denied Torres’s application on April 17, 2013

because, although she had not worked since July 15, 2010 and had a severe medical

impairment due to fibromyalgia, her impairment was not equivalent to those listed

in the federal regulations. Thus, for the period of July 15, 2010 through April 17,

2013, Torres was not entitled to a period of disability and disability insurance

benefits.

      Two years later, Torres again filed for a period of disability and disability

insurance benefits, claiming that she was disabled due to fibromyalgia for a different

period of time––from April 18, 2013 through December 31, 2013. This time, the

ALJ determined that Torres’s claim failed because “there were no medical signs or

laboratory findings to substantiate the existence of a medically determinable

impairment.” The ALJ emphasized that Torres did not provide any treatment


                                          2
              Case: 19-14197     Date Filed: 08/07/2020      Page: 3 of 6



records during the relevant period that would support her claim. According to the

ALJ, Torres’s treatment records “extend[ed] through January 2013, with no further

treatment records until June 9, 2014.” Torres admitted “to a significant gap in her

treatment history” and testified that, even though her condition has worsened over

the years, it was “not as bad” in 2013.        The ALJ concluded that there was

“insufficient subjective and objective evidence, and no medical signs or laboratory

findings, to substantiate the existence of a medically determinable impairment

through the date last insured.” The ALJ concluded that he was not bound by the

decision on Torres’s previous application because this case dealt with an

“unadjudicated period,” that is, the period after April 17, 2013, when the Social

Security Administration decided her last disability claim.

      After the Appeals Council declined to review the ALJ’s decision, Torres

sought review in the district court. Torres argued that the doctrine of administrative

res judicata bound the ALJ to the previous ALJ’s decision as to the severity of her

impairment. The district court affirmed the ALJ’s denial of benefits, concluding that

(1) res judicata did not bind the ALJ to the previous decision on the severity of

Torres’s impairment because the previous decision was based on a different time

period, and (2) the ALJ’s decision was supported by substantial evidence. Torres

appeals.

                            STANDARD OF REVIEW


                                          3
               Case: 19-14197     Date Filed: 08/07/2020    Page: 4 of 6



      “[W]e review de novo the legal principles upon which the [ALJ]’s decision is

based.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “The [ALJ]’s

failure to apply the correct law or to provide the reviewing court with sufficient

reasoning for determining that the proper legal analysis has been conducted

mandates reversal.” Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991).

                                   DISCUSSION

      Torres argues here, as she did before the district court, that the doctrine of

administrative res judicata bound the ALJ to the previous determination that Torres

had the medically severe impairment of fibromyalgia. Administrative res judicata

applies when an agency has “made a previous determination or decision . . . about

[a claimant’s] rights on the same facts and on the same issue or issues, and [that]

previous determination or decision has become final by either administrative or

judicial action.” 20 C.F.R. § 404.957(c)(1); see also Cash v. Barnhart, 327 F.3d
1252, 1255 (11th Cir. 2003). The question before us is whether the previous

determination that Torres suffered from a severe impairment based on fibromyalgia

before April 17, 2013 is the “same fact” and “same issue” that was before the ALJ

in Torres’s disability claim for a different and later time period.

      We agree with the district court that the previous determination did not

determine the same facts and issues as this case and the ALJ was not bound by

administrative res judicata. “Any earlier proceeding that found or rejected the onset


                                           4
               Case: 19-14197     Date Filed: 08/07/2020    Page: 5 of 6



of a disability could rarely, if ever, have actually litigated and resolved whether a

person was disabled at some later date.” See Earley v. Comm’r of Soc. Sec., 893
F.3d 929, 933 (6th Cir. 2018) (internal quotation marks omitted)); see also Albright

v. Comm’r of Soc. Sec., 174 F.3d 473, 476 (4th Cir. 1999) (“The [Social Security

Administration] treats a claimant’s second or successive application for disability

benefits as a claim apart from those earlier filed, at least to the extent that the most

recent application alleges a previously unadjudicated period of disability.” (footnote

omitted) (internal quotation marks omitted)); Rucker v. Chater, 92 F.3d 492, 495

(7th Cir. 1996) (“The first ALJ’s finding was a binding determination with respect

to [the claimant]’s eligibility for disability benefits for that time period. It has no

effect, however, on an application for disability benefits for a subsequent time

period.”); see also Tomaszewski v. Colvin, 649 F. App’x 705, 706 (11th Cir. 2016)

(unpublished) (holding that “res judicata [did] not apply because [the claimant]’s

new [disability] application cover[ed] a different time period, and involve[d] new

evidence that [was] independent from the prior application”); Griffin v. Comm’r of

Soc. Sec., 560 F. App’x 837, 844 (11th Cir. 2014) (unpublished) (declining to apply

administrative res judicata when “the prior [ALJ’s] decision did not finally

adjudicate any issues or facts that were raised in this proceeding”); McKinzie v.

Comm’r of Soc. Sec., 362 F. App’x 71, 73 (11th Cir. 2010) (unpublished) (“[A]n

ALJ should not consider prior applications when the instant application involves a


                                           5
                Case: 19-14197        Date Filed: 08/07/2020      Page: 6 of 6



different period of time than that alleged in the prior applications.”); Moreno v.

Astrue, 366 F. App’x 23, 27 (11th Cir. 2010) (unpublished) (refusing to “give

preclusive effect” to a prior determination because the “instant application

concerned an unadjudicated time period”); Luckey v. Astrue, 331 F. App’x 634, 638

(11th Cir. 2009) (unpublished) (“Because the factual time period for [the claimant]’s

current application is different from her previous application, administrative res

judicata does not apply.”). Because the ALJ was not bound by the previous

determination of Torres’s disability, and there was substantial evidence supporting

the ALJ’s determination that she was not disabled from April 18, 2013 to December

31, 2013,1 we agree with the district court that the ALJ’s decision was due to be

affirmed.

       AFFIRMED.




       1
         The substantial evidence supporting the ALJ’s decision included: (1) Torres did not
provide or cite to any medical records, evidence, or testing that occurred from April 18, 2013 to
December 31, 2013; (2) Torres testified that she did not seek treatment in 2013 because her
condition was not “as bad” that year; and (3) a 2015 consultative evaluation concluded that
Torres’s condition was non-severe.
                                               6